Citation Nr: 1128716	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-24 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.  

In June 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Chicago RO before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In October 2009, the Board remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2009 remand, the Veteran underwent a VA examination in February 2010.  The Veteran reported that he first noticed a skin condition in 1984 during service.  It was on his waist and inner upper arm.  He stated that it has never gone away.  He now has spots on his legs and arms that are getting worse.  The examiner observed three distinct skin conditions:  arm pits/groin/inner thighs; shins and back of the left knee; and in between the toes and fingers.  The diagnoses were active tinea corporus, vitiligo, and active eczema.  The examiner opined that it was less likely as not that the Veteran's current claimed skin condition is related to his service.  The examiner noted that tinea corporus may be gained from exposure to readied skin no matter the occupation, military or civilian; vitiligo and eczema are typically immune system and dermatological self developed conditions; and there was no noted documentation of skin conditions in service.  

The examiner appears to be basing his opinion at least in part on the lack of in-service documentation of skin related disabilities.  However, the Board has already determined that the Veteran's reports that he first began experiencing itching and skin bleaching on the lower part of his body from the abdomen down and under his arm pits to be competent and credible.  Additionally, private doctors noted vitiligo in January 2006 after observing that the Veteran had experienced bleaching on his lower stomach, legs, and arms for 20 years; white spots on his bilateral arms and legs in February 2006 with an assessment of questionable scarring; and an assessment of depigmentation on his shins and forearms in April 2006.  As it appears that the examiner based his opinion at least in part on the lack of in-service documentation of a skin disorder despite the Veteran's competent and credible assertions that he had skin discoloration and itching during service, a remand is necessary for another opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the February 2010 VA examination for an addendum.  If this is not possible, schedule the Veteran for another VA examination to evaluate his claim for service connection for a skin disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any of the skin disorders found during the February 2010 VA examination (tinea corporus, vitiligo, eczema) are etiologically related to or are the same disorders as those that the Veteran identified as beginning during service (white spots/bleached spots and groin itching) as opposed to being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


